United States Court of Appeals
                     For the First Circuit


No. 18-2115

                           JOYCE PAUL,

                      Plaintiff, Appellant,

                               v.

                         EMILY W. MURPHY,
         Administrator, General Services Administration,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                             Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     Ana Muñoz, with whom Zalkind Duncan & Bernstein LLP was on
brief, for appellant.
     Erin Brizius, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, was on brief, for
appellee.


                        January 24, 2020
             BARRON, Circuit Judge.    This appeal concerns a federal

sex and age discrimination suit against the Administrator of the

United States General Services Administration ("GSA") by a former

employee of that agency.       The District Court granted summary

judgment to the defendant on each of the former employee's claims.

We affirm.

                                  I.

             The former employee is Joyce Paul.    She was employed as

a Contract Specialist with the GSA from 2000 until she retired in

February of 2009 at the age of sixty-five.1       Her suit against the

Administrator may be traced to actions that were taken by Ivan

Lopez, who, in April of 2006, became her supervisor at the GSA and

began overseeing her work and conducting her performance reviews.2


     1 "We recite the relevant facts in the light most favorable
to [Paul], the non-moving party." Santangelo v. N.Y. Life Ins.
Co., 785 F.3d 65, 67 n.1 (1st Cir. 2015).
     2 On appeal, Paul asserts that Lopez became her supervisor in
April of 2007, but she points to no evidence in the record to
support this contention.    The District Court found that Lopez
became Paul's supervisor in April of 2006, and the record evidence
shows that Lopez began conducting Paul's performance reviews as
her supervisor in 2006. Under the Local Rules of the United States
District Court for the District of Massachusetts, Paul was deemed
to have admitted any material facts on which the defendant said
there was no genuine issue to be tried if she did not set them
forth in her own motion in opposition to summary judgment. See D.
Mass. R. 56.1. The defendant's Rule 56.1 motion included the April
2006 date as an undisputed fact, and the plaintiff wrote that she
"agree[d]" with the defendant on this point. See Cochran v. Quest
Software, Inc., 328 F.3d 1, 12 (1st Cir. 2003) (explaining that a
plaintiff's failure to contest a fact in the Rule 56.1 statement
caused that fact to be admitted).


                                 - 2 -
           GSA supervisors are required to conduct, at a minimum,

a midyear and an annual performance review.            Performance reviews

are based on a ranking between Level 1 and Level 5 (with 5 being

the   highest)      for    individual    critical     elements,     such    as

communication, teamwork, and customer relationship management.

Those rankings are used to determine the employee's summary ranking

(also between Level 1 and 5).

           A Level 3 summary ranking is the expected level of

performance.     An employee cannot receive a summary ranking above

Level 2 if the employee receives a Level 2 ranking or lower for

any individual critical element.

           If an employee receives a summary ranking of Level 2,

GSA   policies   strongly     suggest   that   the   employee's   supervisor

should develop a corrective action plan.               Further, under GSA

policies, employees who receive a Level 2 summary ranking are no

longer   eligible    for    telework    arrangements,    within-grade      pay

increases, promotions, or organizational performance awards.

           Before     Lopez    began    conducting     Paul's     performance

reviews, she received a Level 3 summary ranking on her midyear

2005 performance review.          Once Lopez began conducting Paul's

performance reviews, she received a Level 3 summary ranking for




                                   - 3 -
her 2006 and 2007 annual performance reviews.3         Subsequently,

however, Lopez gave her a Level 2 summary ranking on her 2008

midyear review.

            Following that ranking, Lopez developed a Performance

Assistance Plan ("PAP") for Paul in August of that year.     The PAP

required Paul to meet weekly with Lopez to discuss her work and

prohibited Paul from teleworking until her performance improved.4

            Two months later, in October of 2008, Paul received an

Official Warning Notice from Lopez after she raised her voice

during one of her weekly PAP meetings with him.      Paul thereafter

received a Level 2 summary ranking for her 2008 annual performance

review.   Lopez developed another PAP for Paul in January of 2009.

That PAP also required her to meet with him weekly and prohibited

her from teleworking.     Paul retired about one month later, in

February of 2009.

            On January 15, 2009, Paul filed a formal complaint with

the   United   States   Equal   Employment   Opportunity   Commission

("EEOC").    She alleged discrimination by Lopez and the GSA based

on sex, age, and religion.      She also alleged that she had been

retaliated against for earlier EEOC activity.



      3The record shows that Lopez also conducted Paul's midyear
performance review in May of 2007. The copy of the review in the
record does not include a numerical ranking of Paul's performance.
      4Lopez had previously reduced the number of Paul's telework
days from four per two-week period to three.


                                - 4 -
                 Following the administrative complaint process, Paul

filed a pro se complaint in the United States District Court for

the District of Massachusetts in September of 2011 against GSA

Administrator Martha Johnson.5          The complaint alleged a number of

claims for sex and age discrimination, including for constructive

discharge. The complaint also alleged claims for retaliation based

on attempts to redress such discrimination.             The claims were,

presumably, based on, respectively, Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., ("Title VII"), which bars

sex discrimination in employment and retaliation by an employer

for an employee's attempt to redress it, and the Age Discrimination

in Employment Act of 1967, 29 U.S.C. § 621 et seq., ("ADEA"), which

bars       age    discrimination   in   employment   and   an   employer's

retaliation for an employee's attempt to redress it.                Paul's

complaint did not, however, expressly refer to either of those

statutes.

                 The District Court referred the case to a Magistrate

Judge.      The defendant followed with a motion for summary judgment

on all claims, and the Magistrate Judge issued a Report and

Recommendation ("R&R") that recommended granting that motion.

Paul filed no objections to the R&R, and the District Court adopted



       5
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Administrator Emily W. Murphy has been substituted for former
Administrator Martha Johnson as respondent.


                                    - 5 -
it.       The District Court then granted summary judgment for the

defendant as to all claims in September of 2013.

             At that point, however, Paul moved for relief from the

judgment.     She did so on the ground that she had not received the

R&R and so had no opportunity to respond to it.   The District Court

granted Paul's request.      Paul then filed objections to the R&R.

On September 11, 2018, the District Court once again adopted the

R&R and granted the defendant's motion for summary judgment as to

all her claims, including those in which she alleged that she had

been constructively discharged.     This appeal followed.6

                                  II.

             We start with Paul's sex discrimination claims under

Title VII.      We then consider her age discrimination claims under

the ADEA.      Finally, we consider the retaliation claims that she

brings under both statutes.     We review the District Court's grant

of summary judgment de novo.      Santangelo v. N.Y. Life Ins. Co.,

785 F.3d 65, 68 (1st Cir. 2015).    We may affirm a grant of summary

judgment "on any ground revealed by the record."       Id. (quoting

Houlton Citizens' Coal. v. Town of Houlton, 175 F.3d 178, 184 (1st



      6Paul does not challenge on appeal the District Court's grant
of summary judgment to the defendant on either her hostile work
environment claim of sex discrimination under Title VII or her
religious discrimination claims under that statute. Nor does she
challenge on appeal the District Court's grant of summary judgment
to the defendant on her hostile work environment claim under the
ADEA.


                                 - 6 -
Cir. 1999)).       The moving party is entitled to summary judgment

when the record, viewed in the light most favorable to the non-

moving party, "discloses 'no genuine issue of material fact' and

[thus] demonstrates that 'the moving party is entitled to a

judgment as a matter of law.'"          Iverson v. City of Bos., 452 F.3d

94, 98 (1st Cir. 2006) (quoting Fed. R. Civ. P. 56(c)).                 The non-

moving     party    may   "defeat      a     summary    judgment   motion     by

demonstrating, through submissions of evidentiary quality, that a

trialworthy issue persists."        Id.

                                        A.

            The     District   Court       treated   Paul's   claims    for   sex

discrimination as arising under Title VII, and we follow the

District    Court    in   analyzing     them    under   the   burden-shifting

framework that the United States Supreme Court set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).7                Under that

framework, the plaintiff, to survive summary judgment, must put

forth evidence from which a reasonable juror could find that she

had established a prima facie case of discrimination under Title

VII -- namely, "that: (1) she belonged to a protected class,



     7 The District Court also followed the Magistrate Judge in
treating Paul's Title VII claims as if they had been brought under
42 U.S.C. § 2000e-2(a) in particular, and neither Paul nor the
defendant challenges that treatment of her claims on appeal,
although we note that Title VII includes a separate provision that
applies to claims against federal government employers. See 42
U.S.C. § 2000e-16. We thus do not address this issue further.


                                       - 7 -
(2) she performed her job satisfactorily, (3) her employer took an

adverse employment decision against her, and (4) her employer

continued to have her duties performed by a comparably qualified

person."     Bonilla-Ramirez v. MVM, Inc., 904 F.3d 88, 94 (1st Cir.

2018) (quoting Burns v. Johnson, 829 F.3d 1, 9 n.8 (1st Cir.

2016)).    If the plaintiff succeeds in doing so, "[t]he burden of

production then 'shifts to the employer to state a legitimate,

nondiscriminatory reason for the adverse employment action.'"

Burns, 829 F.3d at 9 n.8 (quoting Santiago-Ramos v. Centennial

P.R. Wireless Corp., 217 F.3d 46, 54 (1st Cir. 2000)).

             If the defendant articulates such a reason, "then the

plaintiff bears the ultimate burden of proof to show that the

employer's proffered nondiscriminatory reason for the adverse

employment    action     was    a    pretext      and    that     the    employer     did

intentionally       discriminate      against      her    because        of   her   sex."

Bonilla-Ramirez, 904 F.3d at 94.             Accordingly, to survive summary

judgment     in    the   face   of    a    defendant          having    articulated     a

legitimate,       nondiscriminatory        reason       for    its     alleged   adverse

employment action, the plaintiff must "elucidate specific facts

which would enable a jury to find that the reason given is not

only a sham, but a sham intended to cover up the employer's real

and unlawful motive of discrimination."                  Ray v. Ropes & Gray LLP,

799 F.3d 99, 113 (1st Cir. 2015) (quoting Azimi v. Jordan's Meats,

Inc., 456 F.3d 228, 246 (1st Cir. 2006)).                       That is, she "must


                                          - 8 -
produce sufficient evidence to create a genuine issue of fact as

to two points: 1) the employer's articulated reasons for its

adverse actions were pretextual, and 2) the real reason for the

employer's    actions     was   discriminatory     animus."       Id.    (quoting

Mariani–Colón v. Dep't of Homeland Sec. ex rel. Chertoff, 511 F.3d

216, 223 (1st Cir. 2007)).            "[M]erely . . . impugn[ing] the

veracity of the employer's justification" is insufficient.                   Id.

(quoting Azimi, 456 F.3d at 246).

             The District Court found, and the parties agree, that

Paul has established a prima facie case of sex discrimination.                In

addition, the District Court determined that the defendant had set

forth   a   legitimate,    nondiscriminatory       reason   for   the    adverse

employment actions that Paul alleges that it took against her --

namely, that her supervisor had determined that her performance

merited them.       The District Court further found that Paul had

failed to identify evidence in the record from which a reasonable

juror could find that she had shown that reason to have been a

pretext for sex discrimination.

             Because Paul has failed to show that a jury could make

such a finding as to pretext, we begin and end our analysis by

focusing on that issue.          In doing so, we consider each of the

grounds     that   Paul   asserts   require   us    to   reach    a     different

conclusion.




                                    - 9 -
          Paul argues first that an unexplained "sharp drop" in a

plaintiff's   performance    review   scores   can     give   rise    to   the

inference that an employer's reliance on them to take an adverse

employment action was a pretext for discrimination, Thomas v.

Eastman Kodak Co., 183 F.3d 38, 42-45, 62-63 (1st Cir. 1999), and

that the evidence supportably shows that there was such a sharp

drop in her performance review rankings once Lopez became her

supervisor.   We do not agree.

          The   undisputed   record   shows    that,    for   one    critical

element (data integrity), Paul actually received a higher ranking

from Lopez than she had from her former supervisor.                 And while

that critical element was later removed from Paul's performance

review, at which point her ranking dropped on the critical element

that replaced it,   the fact remains that the replacement element

was new and thus the ranking that she received on it did not

represent a "drop" -- let alone a "sharp" one -- from any prior

ranking that she had received on it.

          Paul is right that her ranking fell from a Level 4 on

her midyear 2005 review for one critical element -- customer

relationship management8 -- to a Level 3 on her 2006 and 2007

annual reviews, to a Level 2 on her midyear 2008 review. But,


     8 The 2005 review identifies the critical element as customer
relations. We assume, to Paul's benefit, that customer relations
and customer relationship management are the same or similar
critical elements.


                                 - 10 -
evidence of that stepwise decline in her rankings on that element

over some of the years during which Lopez supervised her supplies

no basis for a finding that there had been a "sharp drop" from the

rankings that she had received from her prior supervisor.                    Nor was

the Level 2 ranking that Lopez gave her on customer relationship

management in 2008 unexplained.             Among other comments, Lopez wrote

that Paul "[did] not consistently respond to customer inquiries in

a timely fashion and [did] not always follow-up with customers to

ensure their needs are met," and Paul does not point to any

evidence in the record that supportably casts doubt on that

explanation.

               Paul next focuses on the written performance reviews

that she received from Lopez.              She is right that a "stark" change

in assessments of a plaintiff by a new supervisor, who provides a

negative assessment of the plaintiff that the prior supervisor

"categorized as an 'excellent employee' and 'extraordinary,'" and

from    whom    the    plaintiff     had    "received    exemplary     performance

evaluations" and "numerous accolades," can ground a finding of

pretext.       Burns, 829 F.3d at 15.

               Keying off that precedent, Paul points to comments from

her    former    supervisor       that   noted    her   work    on   the   "contract

documentation         for   the   most     innovative,    and    difficult     . . .

contract" and commented on her "willingness to be a team player

and perform[] her work with enthusiasm and dedication to the


                                         - 11 -
mission."     She argues that Lopez's written assessment that Paul

lacked "journeyman level knowledge" -- a phrase that he used in

her performance review in reference to her not demonstrating

knowledge "of the documentation needed for new contracts or for

the   modifications    to    existing    contracts"    and   "of   appropriate

technical tools such as Excel, PowerPoint, etc." -- directly

contradicts this prior assessment.             She thus contends that the

difference supports the inference that the claimed performance-

based reason for subjecting her to adverse employment actions was

pretextual.

            But, the undisputed record shows that GSA employees are

assessed,     in   part,     for   "keep[ing]      current   on    procurement

regulations."      In light of that context, the claimed discrepancy

between the written assessments from Lopez and the supervisor that

he succeeded does not amount to the kind of "stark" difference in

assessments by old and new supervisors that would support an

inference that Lopez's more critical assessment of her work was a

pretext for discrimination based on her sex.

            Paul   next     invokes    precedent   that    indicates   that   a

"sudden emergence" of problems with her performance under a new

supervisor may ground a finding of pretext.               See Zapata-Matos v.

Reckitt & Colman, Inc., 277 F.3d 40, 47 (1st Cir. 2002).                  She

contends that the record reveals that, before Lopez became her




                                      - 12 -
supervisor, there was a lack of documented problems in her work

performance.

          The record clearly shows, however, that, once Lopez

became Paul's supervisor, there was only a modest decline in Paul's

reviews and rankings over a period of three years between her last

performance review with her former supervisor that is included in

the record from May of 2005, on which she received a Level 3

summary ranking, and her first Level 2 summary ranking from Lopez

in October of 2008.9   Thus, we are not persuaded by this aspect of

her challenge to the grant of summary judgment.

          We come, then, to Paul's assertion that the record

supportably shows that the lower rankings that Lopez gave to her

were based on the mistakes of others.   But, this contention lacks

merit because there is no indication in the record that Lopez did

not believe that Paul was responsible for the mistakes at issue.

See Mesnick v. Gen. Elec. Co., 950 F.2d 816, 823-24 (1st Cir. 1991)

(explaining that the question is "whether the employer believed

its stated reason to be credible" (quoting Gray v. New England

Tel. & Tel. Co., 792 F.2d 251, 256 (1st Cir. 1986))); Ronda-Perez

v. Banco Bilbao Vizcaya Argentaria-P.R., 404 F.3d 42, 45 (1st Cir.

2005) (stating that the plaintiff must show that her termination



     9 The record indicates that Paul's former supervisor also
conducted Paul's midyear 2006 performance review in May of that
year, but that review is not included in the record.


                               - 13 -
was something more than an "unusual act" or a "business error,"

and   that   "pretext    means   deceit   used   to   cover   one's   tracks"

(internal quotations omitted)).

             Paul also argues that the record supports a finding that

Lopez told her to "toughen up" one time after she cried during one

of her weekly meetings with him and that, subsequently, when she

was assertive, she received an Official Warning Notice for raising

her voice in a meeting.          She points out that evidence that an

employee was subjected to a double standard on the basis of sex-

based stereotypes can supply evidence of pretext.             See Burns, 829

F.3d at 13 ("As this circuit has repeatedly held, stereotyping,

cognitive bias, and certain other 'more subtle cognitive phenomena

which can skew perceptions and judgments' also fall within the

ambit of Title VII's prohibition on sex discrimination." (quoting

Thomas, 183 F.3d at 61)). But, an employer who requires an employee

to engage with others in the workplace in a professional manner

does not, in doing so, engage in conduct that supports an inference

of discrimination.       See Hux v. City of Newport News, 451 F.3d 311,

318 (4th Cir. 2006) (finding no pretext when the "plaintiff . . .

experienced problems acting professionally at work" because there

is "nothing in Title VII to indicate that Congress wished to

require      companies    to     disregard   the      successful      personal

interactions that make for a productive workplace").               Paul fails

to identify evidence in the record that would support a finding of


                                    - 14 -
the former sort, as she does not dispute that she regularly cried

in meetings or that she received the Official Warning Notice after

shouting so loudly in a meeting that employees sitting two cubicle

rows away outside the closed door could hear her clearly and that

she declined to lower her voice after being asked.

             Finally, Paul argues that the record suffices to permit

a reasonable juror to find that others in the office lacked

knowledge of contracting procedures but did not receive similarly

low marks on performance reviews and that men were not punished

for unprofessional behavior and were chosen for promotions to

"acting" positions even though she had more seniority.           There is

no evidence in the record, however, to support a finding that her

co-workers made similar mistakes to those that the undisputed

record reveals that Lopez believed that Paul made.

             Nor is there any evidence to support a finding that those

co-workers, or the men who allegedly received different treatment,

were "similarly situated 'in all relevant aspects,'" e.g., "in

terms of performance, qualifications and conduct, 'without []

differentiating      or   mitigating      circumstances   that      would

distinguish' their situations."        Byrd v. Ronayne, 61 F.3d 1026,

1033 (1st Cir. 1995) (emphasis omitted) (quoting Smith v. Stratus

Comput., Inc., 40 F.3d 11, 17 (1st Cir. 1994)) (affirming summary

judgment).      For example, the record does not show that Lopez

supervised and evaluated these co-workers.        In fact, the record


                                 - 15 -
shows that other female employees that he supervised received Level

4 and Level 5 ratings in 2008, which is the same year that Paul

received a Level 2 rating, and that another female employee did

receive permission to telework.10

            For these reasons, Paul has failed to meet her burden to

show that there is a genuine issue of material disputed fact as to

whether the defendant's asserted nondiscriminatory reason for

taking    the   adverse   actions   that   it   did   was   pretextual.   In

consequence, the District Court did not err in granting summary

judgment to the defendant on Paul's Title VII claims for sex

discrimination.

                                      B.

            We turn, then, to Paul's challenge to the District

Court's    grant    of    summary   judgment    on    her   claims   of   age

discrimination under the ADEA.11       Here, too, we follow the District


     10 Paul also asserts that she "worked in an office dominated by
men" and that only three of the twelve employees Lopez supervised
were women. But, as Paul has otherwise failed to present evidence
of a "discriminatory motive lurk[ing] beneath the surface" of the
alleged adverse employment actions visited upon her, this imbalance,
standing alone, is "inadequate" to show that the grant of summary
judgment to the defendant was in error "absent some further indication
of [its] relevance." Villanueva v. Wellesley Coll., 930 F.2d 124,
131 (1st Cir. 1991).
     11 The District Court followed the Magistrate Judge in
treating Paul's ADEA claims as if they had been brought under 29
U.S.C. §§ 623(a)(1), 631(a), and Paul does not challenge that
treatment on appeal, although the defendant's brief initially
describes her complaint as alleging claims under 29 U.S.C. § 633a
of the ADEA, which applies to claims against federal government
employers, including executive agencies as defined in section 105


                                    - 16 -
Court in applying the McDonnell Douglas burden-shifting framework,

and here, too, the issue on appeal is whether the record contains

evidence from which a jury could infer that the defendant's

explanation   for     Lopez's      actions   was   a     mere   pretext   for

discrimination, this time based on her age.              We conclude that it

does not.12

          Paul      once   again     highlights    the     decline   in   her

performance assessments to show pretext.               But, for the reasons

that we have just explained, the evidence concerning those reviews

-- both in terms of the rankings that she received and her written

evaluations -- does not suffice to create a genuine issue of

disputed fact on that issue.

          Paul does note that the record shows that she was the

oldest employee that Lopez supervised and that Lopez let a younger




of Title 5. The defendant's brief goes on, however, to describe
Paul's claims as if they had been brought under § 623(a)(1). As
neither party argues that the issues presented to us turn on which
of these provisions of the ADEA grounds Paul's ADEA claims, we do
not consider this point further.
     12 While the Supreme Court "has not definitively decided
whether the evidentiary framework of [McDonnell Douglas] utilized
in Title VII cases is appropriate in the ADEA context," Soto-
Feliciano v. Villa Cofresí Hotels, Inc., 779 F.3d 19, 23 (1st Cir.
2015) (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175
n.2 (2009)), this Circuit "has long applied the McDonnell Douglas
framework to ADEA cases," id. (citing Vélez v. Thermo King de P.R.,
Inc., 585 F.3d 441, 447 n.2 (1st Cir. 2009)); see also Gómez–Pérez
v. Potter, 452 F. App'x 3 (1st Cir. 2011) (analyzing a claim of
retaliation, brought under § 633a, under the McDonnell Douglas
framework).


                                    - 17 -
employee telecommute when Paul could not.        But, given that Paul's

performance review ranking made her ineligible for telecommuting

and the record includes no evidence that the younger employee was

similarly ineligible, this evidence cannot suffice to create a

trialworthy issue as to pretext.            See Byrd, 61 F.3d at 1033

(requiring a plaintiff to show at summary judgment that she was

"subjected to different treatment than persons similarly situated

'in all relevant aspects'" (emphasis omitted) (quoting Stratus

Comput., Inc., 40 F.3d at 17)).13

               Paul separately argues that the record supportably shows

that Lopez remarked to her at one point that "You are 64 no 65"

and that this remark provides a basis from which a reasonable juror

could find that she was discriminated against based on her age.

But,        "[i]solated,   ambiguous   remarks   are   insufficient,   by

themselves, to prove discriminatory intent," Lehman v. Prudential

Ins. Co. of Am., 74 F.3d 323, 329 (1st Cir. 1996), even if made by

a supervisor, see Speen v. Crown Clothing Corp., 102 F.3d 625, 636

(1st Cir. 1996) (finding a supervisor's comment about age to be a

stray remark).        And here, beyond asserting that the remark was

mentioned during one of Paul and Lopez's "last meetings," Paul



       13
        Paul does claim that the younger employee was ineligible
for telecommuting based on her tenure but does not provide record
support for this assertion. The telecommuting policy in the record
does not indicate that the younger employee was ineligible for
telecommuting based on tenure.


                                   - 18 -
identifies nothing in the record that indicates what conversation

was occurring when the comment was made or whether the comment was

tied to any feedback or decision.      See Gonzalez v. El Dia, Inc.,

304 F.3d 63, 69-70 (1st Cir. 2002) (finding that a comment was a

stray remark, in part because the record did not identify the

context or time of the remark).

          The result is that Paul has failed to meet her burden

with respect to pretext on the age discrimination claims as well.

Accordingly, we agree with the District Court that summary judgment

for the defendant was warranted on Paul's age discrimination claims

under the ADEA.

                                  C.

          Paul's claims for retaliation under Title VII and the

ADEA also lack merit.14   She bases these claims on her allegation

that Lopez wrote "EEO activity" on the office notice board when

she went to the EEO office to be interviewed about her claims.

She argues that a jury supportably could find that this conduct

constituted retaliation for her protected activity in filing a

complaint with the EEOC, at least when that action is considered

in light of the years of alleged comments and teasing that she had



     14 The Magistrate Judge analyzed Paul's retaliation claims as
if they were brought only under Title VII. Because Paul contends
that   she   faced   retaliation  for   reporting   sex  and   age
discrimination, we analyze her claims under both Title VII and the
ADEA.


                              - 19 -
endured from GSA co-workers about protected conduct that she had

engaged in during the 1990s.15

            With respect to her retaliation claims under each of

these federal statutes, we, like the District Court, once again

follow the familiar McDonnell Douglas framework, "albeit with

slight    modifications"     to     account    for    the    retaliation       claim's

distinct focus.      Soto-Feliciano v. Villa Cofresí Hotels, Inc., 779

F.3d 19, 30 (1st Cir. 2015) (quoting Mesnick, 950 F.2d at 827).

The first stage of the framework requires the plaintiff to "make

a prima facie showing that (i) [s]he engaged in []protected

conduct,    (ii)    [s]he   was     thereafter       subjected      to    an   adverse

employment action, and (iii) a causal connection existed between

the protected conduct and the adverse action."                           Id. (quoting

Mesnick, 950 F.2d at 827) (ADEA); see also Velazquez-Ortiz v.

Vilsack, 657 F.3d 64, 72 (1st Cir. 2011) (Title VII).

            Paul does not challenge the District Court's finding --

via its adoption of the R&R -- that Paul had failed to show a

causal    connection      between    her   1998      employment     discrimination

lawsuit    that    Paul   filed     when   working     for    the   United      States

Department of Defense and the allegedly adverse employment actions

that she faced when employed at the GSA.               Nor does she dispute the


     15 On appeal, she also claims that Lopez "snickered" to a
union official in the office when discussing that Paul had talked
to a union representative about her performance review. The record
contains no evidence that Lopez snickered.


                                      - 20 -
District Court's finding -- again, via its adoption of the R&R --

that most of the allegedly adverse employment actions to which

Paul had been subjected when working at the GSA were taken before

she filed her formal complaint with the EEOC in January of 2009.

             The writing of "EEO activity" on the notice board in

describing    Paul's    whereabouts,    however,   occurred   after    that

complaint had been filed.         Thus, the District Court based its

determination that this conduct did not provide a basis for Paul's

retaliation claims to survive summary judgment on a different

determination -- namely, that it did not constitute an adverse

action because it was not the kind of conduct that could have

chilled any protected conduct.          Paul thus rightly focuses her

challenge to the District Court's grant of summary judgment to the

defendant on her retaliation claims on that aspect of the District

Court's ruling.

             In certain circumstances, it may constitute an adverse

employment action for an employer to make an employee's EEO-related

activity known to others in the workplace.          The communication of

such information -- depending on the context -- might well "chill

a reasonable employee from further protected activity."            Mogenhan

v. Napolitano, 613 F.3d 1162, 1166 (D.C. Cir. 2010) (concluding

that record evidence that a supervisor posted an employee's full

complaint    on   a   work   intranet   page   "perhaps   alone"   provided




                                   - 21 -
sufficient evidence for a plaintiff's case to survive summary

judgment on her retaliation claim under Rehabilitation Act).

          That is so, we may assume, even in a case like this one,

in which all that has been communicated to others is that the

employee was engaged in "EEO activity" and thus no further details

have been conveyed to others that would permit them to conclude

that the nature of that activity was such that it constituted

"protected conduct."   After all, depending on the context, it may

be that the mere use of those words could, in and of itself,

suffice to make clear to others that the "EEO activity" in which

the employee was engaged was the kind of "protected conduct" that

the retaliation bar imposed by Title VII and the ADEA prohibits an

employer from chilling.

          Nevertheless, to survive a motion for summary judgment

by the defendant on retaliation claims under either Title VII or

the ADEA, a plaintiff must show that there is a genuine issue of

disputed fact as to whether the posting of information that could

chill the plaintiff's protected conduct was in fact causally

connected to that protected conduct.   See Soto-Feliciano, 779 F.3d

at 30 (requiring, under the ADEA, that the plaintiff show that "a

causal connection existed between the protected conduct and the

adverse action" (quoting Mesnick, 950 F.2d at 827)); Velazquez-

Ortiz, 657 F.3d at 72 (requiring, under Title VII, that the

plaintiff show "that the [adverse employment] action was causally


                              - 22 -
linked to her involvement in the protected activity").        Thus, even

assuming the words on the notice board are of a kind that could

constitute an adverse employment action, Paul must show that the

evidence sufficed to permit a reasonable juror to find that the

person who conveyed the information regarding the employee's "EEO

activity" to others knew what the employee was doing in relation

to the EEO not only in a general sense but in the sense of knowing

that the employee's EEO activity involved protected conduct.            For,

absent evidence that would permit that finding, a juror would have

no basis for finding that the communication of the fact that the

plaintiff   was   engaged   in   "EEO   activity"   was   caused   by    her

engagement in protected conduct, notwithstanding that it might be

possible to find that the communication of that fact was chilling

in an objective sense.      See Medina-Rivera v. MVM, Inc., 713 F.3d

132, 139 (1st Cir. 2013) (explaining that "the employee must show

that the retaliator knew about her protected activity" because

"one cannot have been motivated to retaliate by something he was

unaware of").

            Against that legal backdrop, it would not have been

enough even if Paul had shown that the words written on the notice

board were of a type that could chill protected conduct.           Rather,

there must be evidence in the record from which a reasonable juror

could find that the causal requirement has been satisfied.              But,

as we will now explain, we conclude that the record reveals that


                                 - 23 -
there is no such evidence here.        Thus, we affirm the District

Court's grant of summary judgment on this basis, even though the

District Court did not itself rely on it.       See Santangelo, 785

F.3d at 68.

           The words "EEO activity" are amorphous.   The consequence

is that their mere appearance on the office notice board fails to

reveal that whoever wrote them must have known that Paul, by

engaging in unspecified "EEO activity," was engaged in protected

conduct.   For that reason, their appearance does not in and of

itself permit the inference that whoever wrote them was prompted

to do so because of Paul's engagement in such conduct.

           To make the required showing with respect to the causal

element, therefore, Paul must show who wrote those words.      Paul

does not appear to dispute this point.      Instead, she asserts in

her brief to us that the record is such that it would permit a

reasonable juror to find that Lopez wrote "EEO activity" on the

board.

              We may assume that, as Paul contends, if a juror

supportably could find that Lopez was the one who wrote that she

was engaged in "EEO activity," then a juror could supportably find

that he was prompted to write those words on the notice board

because of her engagement in such protected conduct due to what

she contends the record shows about Lopez's knowledge of Paul's

EEO-related activity.   But, even with that favorable assumption in


                              - 24 -
place, Paul still must show that the record permits a reasonable

juror to find that Lopez did write those words on the notice board

if she is to meet her burden with respect to the causal element

for purposes of surviving summary judgment.

             Paul points to no evidence in the record, however, that

supports that conclusion.      For example, Paul does not point to any

evidence that reveals that Lopez ever or even regularly -- let

alone in this particular instance -- wrote employees' locations on

the notice board.     In fact, the undisputed record indicates that

he did not, as the record describes the normal practice, to the

extent that employees followed it, as one in which employees wrote

their own time and absences on the board.

             Thus, because Paul fails to identify any basis in the

record from which a reasonable juror could find that the words

describing Paul's location were, in this instance, written by

someone other than herself and who knew that she was engaged in

protected activity, she fails to identify any basis in the record

from which a reasonable juror could find the requisite causal

connection under either the ADEA or Title VII between the claimed

adverse action by her employer and the protected conduct that she

contends was chilled.       See Medina-Munoz v. R.J. Reynolds Tobacco

Co., 896 F.2d 5, 8 (1st Cir. 1990) (explaining that where "the

nonmoving     party   rests    merely   upon   conclusory   allegations,

improbable    inferences,     and   unsupported   speculation,"   summary


                                    - 25 -
judgment is appropriate).     Accordingly, we reject Paul's challenge

to   the   grant   of   summary   judgment   to   the   defendant   on   her

retaliation claims under those statutes.

                                    III.

            For these reasons, we affirm the judgment of the District

Court.




                                   - 26 -